718 N.W.2d 363 (2006)
476 Mich. 860
ALLSTATE INSURANCE COMPANY, Plaintiff-Appellee, and
Jeffery Snyder, Intervening Plaintiff-Appellee,
v.
CLARENDON NATIONAL INSURANCE COMPANY, Defendant-Appellant.
Docket No. 131040, COA No. 258665.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the application for leave to appeal the March 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.